Per Curiam.
The principle of Griffith v. Eshleman, that cross-examination to irrelevant matter shall not bring it into the issue, is decisive of the ¡joint here. The defendant might have excluded the evidence of the plaintiff’s agency in putting up gas-fittings at the 'Exchange and other places; and prejudice from his omission to do so, can certainly not entitle him to draw the inquiry still further from its course, The issue is, whether the particular work for whose price suit is brought, has been done in a workmanlike manner; and the plaintiff’s engagements on the *157one hand, or his fulfilment of them on the other, cannot be suffered to affect it. *The other exceptions are to opinions of and not to a direction in matter of law; and they consequently cannot sustain a writ of error.
Judgment affirmed.